DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 9/3/2021.
No claim(s) has/have been cancelled.
Claims(s) 5 has/have been added. 
Claims(s) 1-5 is/are currently pending.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 5/21/2020 and 9/3/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Drawings
The drawings were received on 5/21/2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: the specification must include a reference to the application’s priority status with respect to 35 U.S.C. 371 on page 1, line 1 of the specification.  Furthermore, the foreign priority information located in paragraph 0202 of the PGPub specification should also be included on page 1, line 1 of the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “monitor a response for the preamble within a predetermined time window using predetermined information” and “calculates the predetermined identification using a system frame number” (claim 1) and “monitor a response for the preamble within a predetermined time window by using predetermined identification information” and “calculates the predetermined identification information using a subframe index a range of which is greater than 0-9” (claim 4). 
The limitations of “monitor a response for the preamble within a predetermined time window using predetermined information” and “calculates the predetermined identification using a system frame number” (claim 1) and “monitor a response for the preamble within a predetermined time window by using predetermined identification information” and “calculates the predetermined identification information using a subframe index a range of which is greater than 0-9” (claim 5) covers performance of the limitation in the mind but for the recitation of the generic communication components.  That is, other than reciting “a transmission unit”, “reception unit”, and base station”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a transmission unit”, “reception unit”, and base station”, language, “calculates” in the context of the claim encompasses a person manually comparing, observing, calculating etc. “predetermined identification information”  and “monitor” in the context of the claim encompasses a person manually comparing, observing, etc. “a response...within a predetermined time window”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing/communication components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The mere performance of an apparatus monitoring for a response associated with identification information and calculating the identification information associated with a system frame number is not considered a meaningful limit of the claim’s scope, since the limitation is considered to be routine 
This judicial exception is not integrated into a practical application because the claims only recite “transmission unit”, “reception unit”, “base station”, “system frame number”, and “subframe index” for performing the “monitor” and “calculates” steps.  Accordingly, the “transmission unit”, “reception unit”, “base station”, “system frame number”, and “subframe index” do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing the abstract idea.  The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  While the claim recites a “transmission unit”, “reception unit”, “base station”, “system frame number”, and “subframe index”, these devices/steps/entities are merely generic pieces of hardware/processing, generally containing a processor, a memory and a number of transceivers that are readily known to one of ordinary skill in the art. Thus, taken alone, the additional elements do not 
Claims 2-3 and 5  depend upon claim 1 and include all the limitations of claim 1.  The claims recite additional details associated with the “calculates...whether the system frame number is odd or even” (claim 2), “calculates...by performing modulo operation on the system frame number” (claim 3) and “calculates...by performing modulo operation on the system frame number” (claim 5).  These additional limitations merely expand upon the abstract idea without including additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“transmission unit” in claims 1 and 4,
“reception unit” in claims 1-5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20200178305 in view of ETSI, “LTE; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical channels and modulation (3GPP TS 36.211 version 14.2.0 Release 14), 2017-04.

As to claim 1:
Chen et al. discloses:
A user apparatus in a radio communication system including a base station and the user apparatus, comprising: 
a transmission unit configured to transmit a preamble to the base station; and 
(“a second sending module 610, configured to send to a network device request information for requesting target Other System Information, where the request information is sent through a random access message 1 or a random access message 3, the target Other System Information is at least one of Other System Information, the Other System Information is system information other than Minimum System Information;”; Chen et al.; 0228)
(“the network device may configure terminal to request the Other SI through a random access message 1 (MSG1) or a random access message 3 (MSG3). In the random access procedure, the terminal first randomly selects a Preamble from the random access preamble, and calculates a Random Access Radio Network Tempory identity (RA-RNTI). The MSG1 (i.e., the Preamble) is sent to the network device on the physical random access channel. The network 
(“The network device may include multiple transceiver nodes (TRPs), and may be a base station (Base Transceiver Station, BTS for short)”; Chen et al.; 0196)
(where
“terminal” maps to “user apparatus”,
“network device”/”base station” maps to “base station”,
“second sending module 610” maps to “transmission unit”,
“the terminal first randomly selects a Preamble from the random access preamble, and calculates a Random Access Radio Network Tempory identity (RA-RNTI). The MSG1 (i.e., the Preamble) is sent to the network device” maps to “transmit a preamble to the base station”, where “MSG1”/”Preamble” maps to “preamble”, “sent” maps to “transmit”, “network device” maps to “base station”

a reception unit ...a response for the preamble within a predetermined time window by using predetermined identification information,
(“a second receiving sub-module 622, configured to receive downlink control information corresponding to the physical downlink control channel corresponding to the random access message 2 or the random access message 4 which is sent by the network device based on the request information, within a dedicated time window corresponding to the terminal”; Chen et al.; 0233)
(where
“second receiving sub-module 622” maps to “reception unit”,
“within a dedicated time window“/“the RA-RNTI to send the MSG2 to the terminal through the random access response (RAR)”/”Random Access Radio Network Tempory identity (RA-RNTI)” maps to “a response for the preamble within a predetermined time window by using predetermined identification information”, where “RAR” maps to “response”, the “RAR” is sent after the “MSG1”/”Preamble” which maps to “for the preamble”, “withing a dedicated time window” maps to “within a predetermined time window”, “RA-RNTI”/”identity” maps to “using predetermined identification information”

 wherein the reception unit calculates the predetermined identification information using a system frame number.

(where
“RA-RNTI=” maps to “calculates the predetermined identification information”, where “RA-RNTI” maps to “predetermined identification information”, “=” maps to “calculates”, 
“RA-RNTI=...SFN_id...” maps to “using a system frame number”, where “SFN_id” maps to “system frame number”

Chen et al. teaches a terminal sending a random access message to a base station, and a base station sending a random access response in response to the random access message, where an identifier is determined based a radio frame number.

Chen et al. as described above does not explicitly teach:
configured to monitor

However, ETSI further teaches a monitoring capability which includes:
configured to monitor
(“A UE shall monitor multiple EPDCCHs as defined in 3GPP TS 36.213 [4]. One or two sets of physical resource-block pairs which a UE shall monitor for EPDCCH transmissions can be configured.”; ETSI; p.102, section 6.8A.1)
(where
“monitor” maps to “monitor”,
“configured” maps to “configured”

ETSI teaches a UE which can perform monitoring based on a configuration.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the monitoring 

As to claim 2:
Chen et al. teaches:
	wherein the reception unit calculates the predetermined identification information
(“a second receiving sub-module 622, configured to receive downlink control information corresponding to the physical downlink control channel corresponding to the random access message 2 or the random access message 4 which is sent by the network device based on the request information, within a dedicated time window corresponding to the terminal”; Chen et al.; 0233)
(“configuring the corresponding random access message 2 for the terminal based on the request information. The configuring the corresponding physical downlink control channel for the random access message 2 or the random access message 4 includes: configuring the corresponding physical downlink control channel for the random access message 2. [0048] The configuring the corresponding physical downlink control channel for the random access message 2 includes: [0049] Scrambling method 1: scrambling the physical downlink control channel by a first random access radio network tempory identity. [0050] The first random access radio network tempory identity 
(where
“RA-RNTI=” maps to “calculates the predetermined identification information”,
 “second receiving sub-module 622” maps to “reception unit”,

Chen et al. as described above does not explicitly teach:
...using information indicating whether the system frame number is odd or even.

However, ETSI further teaches an even/odd capability which includes:
...using information indicating whether the system frame number is odd or even.
(“Table 5.7.1-4 lists the mapping to physical resources for the different random access opportunities needed for a certain PRACH density value, DRA . Each quadruple of the format ( , , , (2) ) RA(1) RA (0) fRA tRA t t indicates the 
(“During random access procedure, during the window controlled by higher layers where the UE shall attempt to decode the NPDCCH with DCI scrambled by RA-RNTI”; ETSI; p.180)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the even/odd capability of ETSI into Chen et al. By modifying the processing of Chen et al. to include the even/odd capability as taught by the processing of ETSI, the benefits of reduced conflict (Chen et al.; 0094) with improved EPDCCH monitoring (ETSI; p.102) are achieved.

As to claim 3:
Chen et al. teaches:
wherein the reception unit calculates the predetermined identification information by performing modulo operation on the system frame number.:
(“configuring the corresponding random access message 2 for the terminal based on the request information. The configuring the corresponding physical downlink control channel for the random access message 2 or the random access message 4 includes: configuring the corresponding physical 

As to claim 5:
Chen et al. discloses:
wherein the reception unit calculates the predetermined identification information by performing modulo operation on the system frame number.
(“configuring the corresponding random access message 2 for the terminal based on the request information. The configuring the corresponding physical downlink control channel for the random access message 2 or the random access message 4 includes: configuring the corresponding physical downlink control channel for the random access message 2. [0048] The 

Claim(s) 1, 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20200178305 in view of Tirronen et al. US 20180255585.

As to claim 1:
Chen et al. discloses:
A user apparatus in a radio communication system including a base station and the user apparatus, comprising: 
a transmission unit configured to transmit a preamble to the base station; and 

(“the network device may configure terminal to request the Other SI through a random access message 1 (MSG1) or a random access message 3 (MSG3). In the random access procedure, the terminal first randomly selects a Preamble from the random access preamble, and calculates a Random Access Radio Network Tempory identity (RA-RNTI). The MSG1 (i.e., the Preamble) is sent to the network device on the physical random access channel. The network device calculates the resources (such as uplink resource blocks, modulation and coding policies, etc.) required by the terminal for sending the MSG3, and uses the RA-RNTI to send the MSG2 to the terminal through the random access response (RAR) on the physical downlink shared channel resource. At this time, the terminals that transmit the Preamble on the same random access resource may receive the MSG2. Then, the terminal sends the MSG3 to the network device on the physical uplink control channel by using the RNTI of the temporary cell, and the network device then sends the MSG4 to the terminal. The terminal specifically determines whether to send the Other SI request by MSG1 or MSG3 according to the Minimum SI configuration or the type of Other SI. For the request of MSG1 and MSG3, the network device may send an acknowledgement 
(“The network device may include multiple transceiver nodes (TRPs), and may be a base station (Base Transceiver Station, BTS for short)”; Chen et al.; 0196)
(where
“terminal” maps to “user apparatus”,
“network device”/”base station” maps to “base station”,
“second sending module 610” maps to “transmission unit”,
“the terminal first randomly selects a Preamble from the random access preamble, and calculates a Random Access Radio Network Tempory identity (RA-RNTI). The MSG1 (i.e., the Preamble) is sent to the network device” maps to “transmit a preamble to the base station”, where “MSG1”/”Preamble” maps to “preamble”, “sent” maps to “transmit”, “network device” maps to “base station”

a reception unit ...a response for the preamble within a predetermined time window by using predetermined identification information,
(“a second receiving sub-module 622, configured to receive downlink control information corresponding to the physical downlink control channel corresponding to the random access message 2 or the random access message 4 which is sent by the network device based on the request information, within a dedicated time window corresponding to the terminal”; Chen et al.; 0233)
(where
“reception unit”,
“within a dedicated time window“/“the RA-RNTI to send the MSG2 to the terminal through the random access response (RAR)”/”Random Access Radio Network Tempory identity (RA-RNTI)” maps to “a response for the preamble within a predetermined time window by using predetermined identification information”, where “RAR” maps to “response”, the “RAR” is sent after the “MSG1”/”Preamble” which maps to “for the preamble”, “withing a dedicated time window” maps to “within a predetermined time window”, “RA-RNTI”/”identity” maps to “using predetermined identification information”

 wherein the reception unit calculates the predetermined identification information using a system frame number.
(“configuring the corresponding random access message 2 for the terminal based on the request information. The configuring the corresponding physical downlink control channel for the random access message 2 or the random access message 4 includes: configuring the corresponding physical downlink control channel for the random access message 2. [0048] The configuring the corresponding physical downlink control channel for the random access message 2 includes: [0049] Scrambling method 1: scrambling the physical downlink control channel by a first random access radio network tempory identity. [0050] The first random access radio network tempory identity RA-RNTI is the RA-RNTI in the standard of the related art, which may be calculated by the following formula:.... or RA-RNTI=1+t_id+10*f_id+60*(SFN_id 
(where
“RA-RNTI=” maps to “calculates the predetermined identification information”, where “RA-RNTI” maps to “predetermined identification information”, “=” maps to “calculates”, 
“RA-RNTI=...SFN_id...” maps to “using a system frame number”, where “SFN_id” maps to “system frame number”

Chen et al. teaches a terminal sending a random access message to a base station, and a base station sending a random access response in response to the random access message, where an identifier is determined based a radio frame number.

Chen et al. as described above does not explicitly teach:
configured to monitor

However, Tirronen et al. further teaches a monitoring capability which includes:
configured to monitor

(where
“Media Access Control (MAC) entity shall monitor the PDCCH of the SpCell for Random Access Response(s) identified by the RA-RNTI defined below, in the RA Response window which starts at” maps to “configured to monitor”

Tirronen et al. teaches a UE monitoring for an RA-RNTI.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the monitoring capability of Tirronen et al. into Chen et al. By modifying the processing of Chen et al. to include the monitoring capability as taught by the processing of Tirronen et al., the benefits of reduced conflict (Chen et al.; 0094) with improved performance (Tirronen et al.; 0022) are achieved.

As to claim 2:
Chen et al. teaches:
	wherein the reception unit calculates the predetermined identification information
(“a second receiving sub-module 622, configured to receive downlink control information corresponding to the physical downlink control channel corresponding to the random access message 2 or the random access message 4 which is sent by the network device based on the request information, within a dedicated time window corresponding to the terminal”; Chen et al.; 0233)
(“configuring the corresponding random access message 2 for the terminal based on the request information. The configuring the corresponding physical downlink control channel for the random access message 2 or the random access message 4 includes: configuring the corresponding physical downlink control channel for the random access message 2. [0048] The configuring the corresponding physical downlink control channel for the random access message 2 includes: [0049] Scrambling method 1: scrambling the physical downlink control channel by a first random access radio network tempory identity. [0050] The first random access radio network tempory identity RA-RNTI is the RA-RNTI in the standard of the related art, which may be calculated by the following formula:.... or RA-RNTI=1+t_id+10*f_id+60*(SFN_id mod (Wmax/10)), [0051] t_id is the time resource of the PRACH resource, i.e., the number index of the first subframe. f_id is the frequency resource of the PRACH resource, i.e., the frequency domain number in the above subframe, 
(where
“RA-RNTI=” maps to “calculates the predetermined identification information”,
 “second receiving sub-module 622” maps to “reception unit”,

Chen et al. as described above does not explicitly teach:
...using information indicating whether the system frame number is odd or even.

However, Tirronen et al. further teaches an even/odd capability which includes:
...using information indicating whether the system frame number is odd or even.
(“One of the parameters such as the starting subframe e.g. prach-StartingSubframe may also be assigned per CE level but may be separate from PCI, and this parameter may tell the periodicity of where the PRACH transmission can be started, meaning that this parameter is further used to calculate the exact location such as both SFN and subframe, where a PRACH transmission could be attempted. Thus the SFN id is additionally used in the RA-RNTI calculation. The starting SFN may be calculated based on the starting 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the even/odd capability of Tirronen et al. into Chen et al. By modifying the processing of Chen et al. to include the even/odd capability as taught by the processing of Tirronen et al., the benefits of reduced conflict (Chen et al.; 0094) with improved performance (Tirronen et al.; 0022) are achieved.

As to claim 3:
Chen et al. teaches:
wherein the reception unit calculates the predetermined identification information by performing modulo operation on the system frame number.:
(“configuring the corresponding random access message 2 for the terminal based on the request information. The configuring the corresponding physical downlink control channel for the random access message 2 or the random access message 4 includes: configuring the corresponding physical downlink control channel for the random access message 2. [0048] The configuring the corresponding physical downlink control channel for the random access message 2 includes: [0049] Scrambling method 1: scrambling the physical downlink control channel by a first random access radio network tempory identity. [0050] The first random access radio network tempory identity 

As to claim 5:
Chen et al. discloses:
wherein the reception unit calculates the predetermined identification information by performing modulo operation on the system frame number.
(“configuring the corresponding random access message 2 for the terminal based on the request information. The configuring the corresponding physical downlink control channel for the random access message 2 or the random access message 4 includes: configuring the corresponding physical downlink control channel for the random access message 2. [0048] The configuring the corresponding physical downlink control channel for the random access message 2 includes: [0049] Scrambling method 1: scrambling the physical downlink control channel by a first random access radio network tempory identity. [0050] The first random access radio network tempory identity RA-RNTI is the RA-RNTI in the standard of the related art, which may be 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20200178305 in view of Liu et al. US 20160323915.

As to claim 4:
Chen et al. discloses:
A user apparatus in a radio communication system including a base station and the user apparatus, comprising: 
a transmission unit configured to transmit a preamble to the base station; and 
(“a second sending module 610, configured to send to a network device request information for requesting target Other System Information, where the request information is sent through a random access message 1 or a random access message 3, the target Other System Information is at least one of Other System Information, the Other System Information is system information other than Minimum System Information;”; Chen et al.; 0228)

(“The network device may include multiple transceiver nodes (TRPs), and may be a base station (Base Transceiver Station, BTS for short)”; Chen et al.; 0196)
(where
“user apparatus”,
“network device”/”base station” maps to “base station”,
“second sending module 610” maps to “transmission unit”,
“the terminal first randomly selects a Preamble from the random access preamble, and calculates a Random Access Radio Network Tempory identity (RA-RNTI). The MSG1 (i.e., the Preamble) is sent to the network device” maps to “transmit a preamble to the base station”, where “MSG1”/”Preamble” maps to “preamble”, “sent” maps to “transmit”, “network device” maps to “base station”

a reception unit ...a response for the preamble within a predetermined time window by using predetermined identification information,
(“a second receiving sub-module 622, configured to receive downlink control information corresponding to the physical downlink control channel corresponding to the random access message 2 or the random access message 4 which is sent by the network device based on the request information, within a dedicated time window corresponding to the terminal”; Chen et al.; 0233)
(where
“second receiving sub-module 622” maps to “reception unit”,
“within a dedicated time window“/“the RA-RNTI to send the MSG2 to the terminal through the random access response (RAR)”/”Random Access Radio Network Tempory identity (RA-RNTI)” maps to “a response for the preamble within a predetermined time window by using predetermined identification information”, where “RAR” maps to “response”, the “RAR” is sent after the “for the preamble”, “withing a dedicated time window” maps to “within a predetermined time window”, “RA-RNTI”/”identity” maps to “using predetermined identification information”

wherein the reception unit calculates the predetermined identification information
(“configuring the corresponding random access message 2 for the terminal based on the request information. The configuring the corresponding physical downlink control channel for the random access message 2 or the random access message 4 includes: configuring the corresponding physical downlink control channel for the random access message 2. [0048] The configuring the corresponding physical downlink control channel for the random access message 2 includes: [0049] Scrambling method 1: scrambling the physical downlink control channel by a first random access radio network tempory identity. [0050] The first random access radio network tempory identity RA-RNTI is the RA-RNTI in the standard of the related art, which may be calculated by the following formula:.... or RA-RNTI=1+t_id+10*f_id+60*(SFN_id mod (Wmax/10)), [0051] t_id is the time resource of the PRACH resource, i.e., the number index of the first subframe. f_id is the frequency resource of the PRACH resource, i.e., the frequency domain number in the above subframe, SFN_id is the first radio frame number of the PRACH resource, and Wmax is the maximum RAR window length (subframe number), of which the value is 400 in NB-IoT.”; Chen et al.; 0047-0051)

“RA-RNTI=” maps to “wherein the reception unit calculates the predetermined identification information”

Chen et al. teaches a terminal sending a random access message to a base station, and a base station sending a random access response in response to the random access message, where an identifier is determined based a radio frame number.

Chen et al. as described above does not explicitly teach:
	configured to monitor
...using a subframe index a range of which is greater than 0-9.

However, Liu et al. further teaches a subframe/monitoring capability which includes:
configured to monitor
(“RA-RNTI=1+t.sub.id+40*f.sub.id (5a) where t.sub.id ranges between 0 and 39. The UE keeps monitoring the RA-RNTI on which it sent the ePRACH. If the RAR is detected on the same RA-RNTI, the UE knows that the base station received the ePRACH”; Liu et al.; 0159)
(where
“keeps monitoring the RA-RNTI on which it sent the ePRACH” maps to “configured to monitor”

...using a subframe index a range of which is greater than 0-9.
 (where
“t.sub.id” maps to “subframe index”,
“0 and 39” maps to “range of which is greater than 0-9”

Liu teaches calculating a RA-RNTI which uses a subframe index range which is between 0 and 39 and monitoring for a RA-RNTI.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subframe/monitoring capability of Liu et al. into Chen et al. By modifying the processing of Chen et al. to include the subframe/monitoring capability as taught by the processing of Liu et al., the benefits of reduced conflict (Chen et al.; 0094) with improved detection (Liu et al.; 0059) are achieved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20200245200 – teaches calculating an RNTI based on a mod of SFN_id (see para. 0071).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.